Case 18-58406-sms          Doc 232 Filed 03/07/21 Entered 03/08/21 01:01:11                          Desc
                         Imaged Certificate of Notice Page 1 of 12
 


                           81,7('67$7(6%$1.5837&<&2857
                            1257+(51',675,&72)*(25*,$
                                   $7/$17$',9,6,21
 
 ,15(                       &+$37(5
                           
 $0(5,&$181'(5:5,7,1*            &$6(12606
 6(59,&(6//&              
                           
       'HEWRU                      
 
                                   
                   127,&(2)$%$1'210(172)&(57$,1
                         3523(57<2)7+((67$7(
                                    
         3/($6( 7$.( 127,&( WKDW SXUVXDQW WR  86&   D  DQG )HGHUDO 5XOH RI
 %DQNUXSWF\ 3URFHGXUH  6 *UHJRU\ +D\V &KDSWHU  7UXVWHH ³7UXVWHH´  IRU WKH DERYH
 FDSWLRQHG HVWDWH SURSRVHV WR DEDQGRQ WKH EHORZ OLVWHG SURSHUW\ DV EXUGHQVRPH IXOO\ H[HPSW
 ZLWKQRHTXLW\IXOO\HQFXPEHUHGDQGRURILQFRQVHTXHQWLDOYDOXHDQGEHQHILWWR'HEWRU¶VHVWDWH
 7KH 7UXVWHH KDV WDNHQ SRVVHVVLRQ RI DOO SDSHU DQG HOHFWURQLF UHFRUGV FRPSXWHUV WKH VHUYHU
 EDFNXSGULYHVPHGLDHWFWKDWPD\FRQWDLQGDWD
         
         7KHIROORZLQJ0LFURVRIW([FKDQJHPDLOER[HVDQGFRQWHQWFXUUHQWO\EHLQJ
         SUHVHUYHGRQVHUYHUVDW,QWHUPHGLDQHW,QF
         
                VXEPLVVLRQV#LQVJURXSEL]
                0ZLOH\#LQVJURXSEL]
                NZRRG#LQVJURXSEL]
         
         'XHWRWHFKQLFDOLVVXHVWKHVHWKUHHHPDLODFFRXQWVZHUHQRWGRZQORDGDEOHIURP
         ,QWHUPHGLDVRWKH7UXVWHHKDVEHHQSD\LQJDPRQWKO\IHHWRSUHVHUYHWKHGDWDXQWLO
         QRORQJHUUHTXLUHG
         
         
        3/($6( 7$.( )857+(5 127,&( WKDW DQ\ REMHFWLRQV WR WKLV SURSRVHG
 DEDQGRQPHQW PXVW EH ILOHG ZLWK WKH &OHUN RI WKH 8QLWHG 6WDWHV %DQNUXSWF\ &RXUW  86
 &RXUWKRXVH 7HG7XUQHU'ULYH6: $WODQWD*$  DQG VHUYHGXSRQWKH7UXVWHHDWWKH
 DGGUHVV VKRZQ EHORZ ZLWKLQ IRXUWHHQ   GD\V IURP WKH GDWH RI VHUYLFH RI WKLV 1RWLFH  ,I QR
 REMHFWLRQ LV ILOHG WKH SURSRVHG DEDQGRQPHQW VKDOO EH HIIHFWLYH DV SURYLGHG LQ )HGHUDO 5XOH RI
 %DQNUXSWF\3URFHGXUHZLWKRXWIXUWKHUQRWLFHKHDULQJRURUGHURIWKH&RXUW,IDQREMHFWLRQ


 
Case 18-58406-sms         Doc 232 Filed 03/07/21 Entered 03/08/21 01:01:11                  Desc
                        Imaged Certificate of Notice Page 2 of 12
 

 LVWLPHO\ILOHGDKHDULQJWKHUHRQZLOOEHVFKHGXOHGZLWKQRWLFHSURYLGHGWRWKHREMHFWLQJSDUW\RU
 SDUWLHVWKH7UXVWHHWKH867UXVWHHDQGWKH'HEWRU

        7KLVWKGD\RI0DUFK            

                                                 /s/ S. Gregory Hays
                                                 6*UHJRU\+D\V
 +D\V)LQDQFLDO&RQVXOWLQJ//&                     &KDSWHU7UXVWHH
 3HDFKWUHH5RDG1:6WH
 $WODQWD*$
   




                                                                                                    
            Case 18-58406-sms                    Doc 232 Filed 03/07/21 Entered 03/08/21 01:01:11                                               Desc
                                               Imaged Certificate of Notice Page 3 of 12
                                                              United States Bankruptcy Court
                                                               Northern District of Georgia
In re:                                                                                                                 Case No. 18-58406-sms
American Underwriting Services, LLC                                                                                    Chapter 7
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 113E-9                                                  User: avilesj                                                              Page 1 of 10
Date Rcvd: Mar 05, 2021                                               Form ID: pdf556                                                         Total Noticed: 387
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

++               Addresses marked '++' were redirected to the recipient's preferred mailing address pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.P.2002(g)(4).

#                Addresses marked '#' were identified by the USPS National Change of Address system as requiring an update. While the notice was still deliverable,
                 the notice recipient was advised to update its address with the court immediately.

##               Addresses marked '##' were identified by the USPS National Change of Address system as undeliverable. Notices will no longer be delivered by
                 the USPS to these addresses; therefore, they have been bypassed. The debtor's attorney or pro se debtor was advised that the specified notice was
                 undeliverable.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Mar 07, 2021:
Recip ID                 Recipient Name and Address
db                    #+ American Underwriting Services, LLC, 1255 Roberts Blvd., Suite 102, Kennesaw, GA 30144-7078
aty                      Brantley Starr, Deputy Attorney General for Civil Litiga, Bankruptcy & Collections Division MC 008, P. O. Box 12548, Austin, TX
                         78711-2548
aty                      Darren L McCarty, Deputy Attorney General for Civil Litig, Bankruptcy & Collections Division MC 008, P. O. Box 12548, Austin, TX
                         78711-2548
aty                    + Garrett A. Nail, Thompson Hine, LLP, Suite 1600, Two Alliance Center, 3560 Lenox Road, Atlanta, GA 30326-4274
aty                    + J. Ronald Jones, Nexsen Pruit, LLC, 205 King Street, Suite 400 (29401), PO Box 486, Charleston, SC 29402-0486
aty                    + Jay W. Hurst, Office of the Attorney General, 8th Floor, 300 West 15th Street, Austin, TX 78701-1649
aty                      Jeffrey C. Mateer, First Assistant Attorney General, Bankruptcy & Collections Division MC 008, P. O. Box 12548, Austin, TX
                         78711-2548
aty                      Ken Paxton, Attorney General of Texas, Bankruptcy & Collections Division MC 008, P.O. Box 12548, Austin, TX 78711-2548
aty                      Ronald R. Del Vento, Assistant Attorney General Cheif Bankrup, Bankruptcy & Collections Division MC 008, P. O. Box 12548, Austin,
                         TX 78711-2548
aty                    + Taylor L. Davis, Clyde & Co US LLP, Suite 1720, 271 Seventeenth Street, NW, Atlanta, GA 30363-6202
ust                    + Daniel M. McDermott, United States Trustee, 362 Richard Russell Bldg, 75 Ted Turner Drive, S.W., Atlanta, GA 30303-3315
cr                     + ACE Property and Casualty Insurance Company, c/o Duane Morris LLP, ATTN: Wendy M. Simkulak, 30 S. 17th Street, Philadelphia, PA
                         19103-4196
cr                     + American Inter-Fidelity Exchange, 9223 Broadway, Suite A, Merrillville, IN 46410-6362
cr                     + American Southern Insurance Company, Austin & Sparks, PC, 2974 Lookout Pl NE, Suite 200, Atlanta, GA 30305 UNITED STATES
                         30305-3272
crcm                   + Illinois Union Insurance Company, c/o Duane Morris LLP, ATTN: Wendy M. Simkulak, 30 S. 17th Street, Philadelphia, PA 19103-4196
cr                       Texas Comptroller of Public Accounts, c/o Jason A Starks, Bankruptcy & Collections Division MC 008, P.O. Box 12548, Austin, TX
                         78711-2548
cr                     + Warrington Network Consultants, LLC, Ste 136-318, 1205 Johnson Ferry Rd., Marietta, GA 30068-5418
cr                     + Westchester Fire Insurance Company, c/o Duane Morris LLP, ATTN: Wendy M. Simkulak, 30 S. 17th Street, Philadelphia, PA
                         19103-4196
21555149               + A to Z Insurance Group, Inc, 5959 S Staples Ste 102, Corpus Christi, TX 78413-3844
21555150                 A.I.Credit Corporation, P.O. Box 9045, New York, NY 10087-9045
21555151               + AAA Truck Agency Corp, 25303 IH 45 N The Woodlands, Spring, TX 77380-3534
21555152               + ABCO Premium Finance, PO BOX 141029, Coral Gables, FL 33114-1029
21951799               + ACE American Insurance Company, c/o Wendy M. Simkulak, Duane Morris LLP, 30 S. 17th Street, Philadelphia, PA 19103-4196
21952019               + ACE Fire Underwriters Insurance Company, c/o Wendy M. Simkulak, Duane Morris LLP, 30 S. 17th Street, Philadelphia, PA 19103-4196
21952024               + ACE Property and Casualty Insurance Company, c/o Wendy M. Simkulak, Duane Morris LLP, 30 S. 17th Street, Philadelphia, PA
                         19103-4196
21555153               + ACE Westchester Specialty Grp, 5505 N. Cumberland Ave., Suite 307, Chicago, IL 60656-4761
22214594               + AFCO Credit Corporation, 5600 North River Road, Rosemont, IL 60018-5187
21555154               + AFS/ Ibex, PO Box 224528, Dallas, TX 75222-4528
21555155               + AIG, 1200 Abernathy Rd Bldg 600, Suite 800, Atlanta, GA 30328-5691
21555156               + AON Risk Services Inc., P O Box 3870, Little Rock, AR 72203-3870
21555157               + ARM Insurance Agency, 4511 Highway 6 N Ste A, Houston, TX 77084-3484
21555159              #+ Acrisure, LLC, 5664 Prairie Creek Drive, SE, Caledonia, MI 49316-8081
21555160               + Adams Trucking Insurance, 145 Stately Oaks Cir., Brunswick, GA 31523-1434
21555161               + Affiance Insurance Agency, PO Box 1306, Buda, TX 78610-1306
           Case 18-58406-sms             Doc 232 Filed 03/07/21 Entered 03/08/21 01:01:11                                          Desc
                                       Imaged Certificate of Notice Page 4 of 12
District/off: 113E-9                                         User: avilesj                                                          Page 2 of 10
Date Rcvd: Mar 05, 2021                                      Form ID: pdf556                                                     Total Noticed: 387
21555162        +   All Solutions Insurance Agency, LLC, 22364 Alessandro Blvd, Moreno Valley, CA 92553-8301
21555163        +   All-Wheels Insurance Services, 1001 Cypress Creek Road Ste403, Cedar Park, TX 78613-4470
21555164        +   Alliant Insurance Services, Inc., 5100 Thompson Terrace Ste A, Colleyville, TX 76034-5868
21555165        +   Allnations Insurance Agency, 2537 S Gessner Ste 110, Houston, TX 77063-2026
21555166        +   Allsure Insurance, 1722 Prairie Grove Dr, Houston, TX 77077-5020
21555167        +   AmeriComp Benefits, Inc., P O BOX 4319, Columbus, GA 31914-0319
21555168            American Inter-Fidelity Exchange, Thompson Hine LLP, c/o Garrett A. Nail, 3560 Lenox Road, Two Alliance Ctr, Ste 1600, Atlanta, GA
                    30326
21555169            American Internat'l Companies, P.O. Box 30174, New York, NY 10087-0174
21555170        +   American Millennium Insurance Company, 1011 Route 22, Suite 102, Bridgewater, NJ 08807-2950
21555171        +   American Southern Insurance Companies, 3715 Northside Parkway Building 400, Su, Atlanta, GA 30327-2886
21842784        +   American Southern Insurance Company, Morris, Manning & Martin, LLP, c/o Lisa Wolgast, Esq, 3343 Peachtree Rd NE Ste 1600,
                    Atlanta, GA 30326-1044
21555172        +   AssuredPartners NL, 840 Crescent Center Drive, Suite 300, Franklin, TN 37067-4633
21555173            Avina's Insurance Services, 1110 Artesia Blvd Ste. A, Cerritos, CA 90703
21555174        +   B&D Insurance Services, 12118 Walnut Park Crossing #1317, Austin, TX 78753-6730
21555175        +   Bancorp South Insurance Services, Inc., 8315 Cantrell Road Suite 300, Little Rock, AR 72227-2357
21555176            BankDirect Capital Finance, Two Conway Park 150 North Field Drive S, Lake Forest, IL 60045
21555177            BankDirect Capital Finance, LLC, P.O. Box 660448, Dallas, TX 75266-0448
21952035        +   Bankers Standard Insurance Company, c/o Wendy M. Simkulak, Duane Morris LLP, 30 S. 17th Street, Philadelphia, PA 19103-4196
21555178        +   Belken Insurance Associates, 8626 Tesoro Drive #310, San Antonio, TX 78217-6217
21555179        +   Ben Spurgin Insurance, 2521 Cedar Springs, Dallas, TX 75201-1487
21953920        +   Benjamin S. Klehr, Small Herrin, LLP, 2727 Paces Ferry Road, Building 2, Suite 200, Atlanta, GA 30339-4053
21555180        +   Biba Insurance Services Inc, 17908 Murphy Parkway, Lathrop, CA 95330-8771
21555181        +   Big Rigs Insurance, 14510 Vaughn Rd, Molalla, OR 97038-9445
21555182        +   Big Truck Agency, 2517 Fairway Park Drive Suite 202, Houston, TX 77092-7615
21555183        +   Bigham Kliewer Chapman & Watts, 2100 Trimmier Road PO Box 996, Killeen, TX 76540-0996
21555184        +   Bob White Insurance, PO BOX 73009, Houston, TX 77273-3009
21953211        +   Brit UW Limited, J. Ronald Jones, Jr. Esq., Nexsen Pruet, LLC, PO Box 486, Charleston, SC 29402-0486
21555185        +   Brower Insurance Agency, LLC, 409 East Monument Ave STE 400, Dayton, OH 45402-1482
21555186            Bylsma-Nederveld Agency, Inc., 4808 Broadmoor Avenue SE, Grand Rapids, MI 49512-5306
21555187        +   C. Ferguson Insurance, P.O. Box 1855, Valley Springs, CA 95252-1855
21555188        +   C.M. Brown & Associates, Inc., P.O.Box 384, Perryville, MO 63775-0384
21584713        +   CIT Bank NA, PO Box 593007, San Antonio, TX 78259-0200
21555190        +   CO Brown Agency Inc, 2048 Superior Drive NW, Rochester, MN 55901-5028
21555191        +   Cal-Valley Insurance Services Inc, 5070 N. Sixth Street Suite 155, Fresno, CA 93710-7508
21555192        +   Canal Indemnity Company, 400 East Stone Ave, Greenville, SC 29601-1618
21555193        +   Canal Insurance Company, 400 East Stone Avenue, Greenville, SC 29601-1618
21555194        +   Capital Premium Finance, PO Box 1020, Draper, UT 84020-1020
21555195        +   Capitol Insurance Brokers, 3820 W.Happy Valley Rd Ste 141, Glendale, AZ 85310-3292
21555196        +   Capps Insurance Agency, 1610 Shadywood Lane, Mount Pleasant, TX 75455-5637
21555197       #+   Carrier Service Insurance, P.O. Box 69000C, Miami, FL 33269-0019
21555198        +   Cen-Cal Transportation Ins, 2351 Sunset Blvd. Ste #314, Rocklin, CA 95765-4338
21555199        +   Centerpoint, 11285 Elkins Road, Bldg E, Roswell , GA 30076-1259
21555200        +   Centex Transportation Ins. Svc, 2351 Sunset Blvd. Ste. 314, Rocklin, CA 95765-4338
21555201        +   Chrome Truck Agency LLC, 12220 Eruzione Drive, Austin, TX 78748-3079
21555202        +   Chubb & Son, Inc., 5505 N Cumberland Ave, Ste 301, Chicago, IL 60656-4762
21952048        +   Chubb Custom Insurance Company, c/o Wendy M. Simkulak, Duane Morris LLP, 30 S. 17th Street, Philadelphia, PA 19103-4196
21952057        +   Chubb Indemnity Insurance Company, c/o Wendy M. Simkulak, Duane Morris LLP, 30 S. 17th Street, Philadelphia, PA 19103-4196
21952092        +   Chubb National Insurance Company, c/o Wendy M. Simkulak, Duane Morris LLP, 30 S. 17th Street, Philadelphia, PA 19103-4196
21555203            Classic Plan Premium Finance, PO Box 5146, Chino, CA 91708-5146
21555204        +   Cline Wood Agency, 4300 West 133rd St, Leawood, KS 66209-3307
21555206            Cobb County Tax Commissioner, P.O. Box 100127, Marietta, GA 30061-7027
21555207        +   Coldwater Insurance Agency Inc, 613 Austin Street, Levelland, TX 79336-4615
21555208        +   Colonial Insurance Services, LLC, Leslie Pineyro, 21 8th Street NE, Atlanta, GA 30309-3909
21555209        +   Com-Co Insurance Agency, 3425 Dempster St, Skokie, IL 60076-2441
21555211        +   Commercial & Transportation Ins., P.O. Box 361901, Birmingham, AL 35236-1901
21555212        +   Commercial Carrier Insurance, 44 Merrimon Avenue, Ashville, NC 28801-2352
21555214        +   Commercial Insurance Solutions, P.O. Box 6310, East Brunswick, NJ 08816-6310
21555215        +   Commercial Transportation Insurance Services - CTI, 6520 44th Street #300, Sacramento, CA 95823-1266
21555216        +   Commerical Carriers, 12641 166th Street, Cerritos, CA 90703-2135
21555217            Commerical Insurance Services, PO DRAWER 26227, Oklahoma City, OK 73126
21555218        +   Compass Insurance Agency, PO Box 530350, Birmingham, AL 35253-0350
           Case 18-58406-sms            Doc 232 Filed 03/07/21 Entered 03/08/21 01:01:11                                         Desc
                                      Imaged Certificate of Notice Page 5 of 12
District/off: 113E-9                                        User: avilesj                                                         Page 3 of 10
Date Rcvd: Mar 05, 2021                                     Form ID: pdf556                                                    Total Noticed: 387
21555219        + Cook Insurance Group, 3333 Lee Parkway Suite 600, Dallas, TX 75219-5117
21555221        + Cottingham & Butler, 800 Main Street PO Box 28, Dubuque, IA 52004-0028
21555220          Cottingham & Butler, P.O. Box 28, Dubuque , IA 52004-0028
21555222        + County Wide Insurance, 130 East Stoddard, Dexter, MO 63841-1764
21555223        + Craig C Hansen Insurance Servi, 2103 3rd Street, Eureka, CA 95501-0813
21555224        + Crossroads Insurance Services, 9816 Gilespie St Suite 120, Las Vegas, NV 89183-7603
21555225        + Crum & Forster Insurance Co., 305 Madison Avenue, Morristown, NJ 07960-6100
21555226        + Custom INS Division, 404 E Ramsey Suite 210, San Antonio, TX 78216-4667
21555227        + Cypress Premium Funding, 28202 Cabot Rd., Suite 435, Laguna Niguel, CA 92677-1249
21555228        + D & H Insurance Group, 914 Judson Rd, Longview, TX 75601-5113
21555229        + DMB Truck Insurance LLC, PO Box 6423, McKinney, TX 75071-5111
21555230        + Dakota Street Insurance, PO Box 202, Spring Valley, IL 61362-0202
21555231        + David Baker Insurance, 950 S Fry Road, Katy, TX 77450-3061
21555232          Davis Insurance Agency, PO BOX 152620, Lufkin, TX 75915-2620
21555233          De Lage Landen Financial Svcs, P.O. Box 41601, Philadelphia, PA 19101-1601
21555234          Delaware Secretary of State, Division of Corporations P O Box 5509, Bingham , NY 13902-5509
21555235        + Demoisey Insurance Agency, 258 Plaza Drive, Lexington, KY 40503-1945
21555236          Department of State, P.O. Box 1500, Tallahassee , FL 32302-1500
21555237        + Desert West Insurance Agency Inc, PO Box 640210, El Paso, TX 79904-0210
21555238        + Dickson Insurance, PO BOX 40308, Mesa, AZ 85274-0308
21555240        + Donald LaPenna Associates, PO BOX 1868, Cranford, NJ 07016-5868
21555241          ECBM, 300 Conshohocken Ste 405, West Conshohocken, PA 19428
21555242        + Eagle National Insurance - USA (HQ), 80 SW 8th Street, Suite 2000 Brickell B, Miami, FL 33130-3038
21555243        + Eastern Insurors, LLC, 445 Godwin Avenue, Midland Park, NJ 07432-1978
21555244        + Easy Truck Insurance, 7635 Clement Rd Ste A, Vacaville, CA 95688-9297
21555245        + Ebix, Inc., 3906 Paysphere Circle, Chicago, IL 60674-0001
21555246          Eiyida Solutions, 16W277 83rd Street Ste C, Burr Ridge, IL 60527-7951
21555247        + Elite 4 Truck, 1801 South Excise Ave Ste 115, Ontario, CA 91761-8557
21555248        + Ellington Insurance Inc, 121 S Green St, Swainsboro, GA 30401-3129
21555249        + Elliott Hartman Agency, 611 Ansborough Ave., Waterloo, IA 50701-5841
21555250        + Emery & James Ltd, 300 E. Morris Ave., Hammond, LA 70403-4294
21555251        + Equify Risk Services LLC, 777 Main Street, Suite 3900, Fort Worth, TX 76102-5343
21952121        + Executive Risk Indemnity Inc., c/o Wendy M. Simkulak, Duane Morris LLP, 30 S. 17th Street, Philadelphia, PA 19103-4196
21952126        + Executive Risk Specialty Insurance Company, c/o Wendy M. Simkulak, Duane Morris LLP, 30 S. 17th Street, Philadelphia, PA
                  19103-4196
21555252          Express Premium Finance Co., PO Box 18836, Oklahoma City, OK 73154-0836
21555253        + FDI Management Group, 275 Cumberland Pkwy Ste 246, Mechanicsburg , PA 17055-5677
21555254          FP Mailing Solutions, 140 N Mitchell Court, ste 200, Addison , IL 60101-5629
22016626        + Farit Logistics LLC, 2910 Pillsbury Ave S. Suite 214, Minneapolis, MN 55408-2298
21555255        + Farris Evans Insurance, 1568 Union Avenue, Memphis, TN 38104-3700
21555256          FedEx, P.O. Box 660481, Dallas, TX 75266-0481
21952130        + Federal Insurance Company, c/o Wendy M. Simkulak, Duane Morris LLP, 30 S. 17th Street, Philadelphia, PA 19103-4196
21555257        + Fino Services LLC, 6193 Highway Boulevard #205, Katy, TX 77494-1131
21555258        + First Insurance Funding, 450 Skokie Blvd Ste 1000, Northbrook, IL 60062-7917
21555259        + First Niagra Risk Management, 125 Hillvue Lane, Pittsburgh, PA 15237-7317
21555260        + First Services Inc, 215 Estates Dr Ste 1, Roseville, CA 95678-2361
21555263        + Fleet Risk Management, Inc., 2485 Demere Rd., Suite 100, Saint Simons Island, GA 31522-1621
21555264        + FleetSeek, 6190 Powers Ferry Road, Atlanta, GA 30339-2917
21555265        + Florida Commercial Ins Inc, 1401 SW 21st Lane, Boca Raton, FL 33486-6525
21555266        + Florida Department of State, P.O. Box 6327, Tallahassee , FL 32314-6327
21555267        + Florida State Underwriters, 950 S. Winter Park Drive, Suite 310, Casselberry, FL 32707-5460
21555268          Fortenberry Insurance Agency, P.O. Box 2139, Hewitt, TX 76643-2139
21555269        + Frontier Truck Insurance, 6054 Tanana Drive, Carmel, IN 46033-8542
21555270        + Gary W. Marsh, Esq., Dentons US, LLP, 303 Peachtree Street NE, Suite 5300, Atlanta, GA 30308-3265
21555271        + Generazio Associates, Inc., 265 Broad Street, Bloomfield, NJ 07003-2764
21555272          Georgia Department of Insurance, Premium Tax Division P O Box 935134, Hapeville , GA 30354
21555273        + Georgia Department of Labor, P.O. Box 200366, Cartersville , GA 30120-9007
21555275        + Georgia Department of Revenue, Taxpayer Services Division P.O. Box 740, Atlanta, GA 30301-0740
21555277        + Global Associates, 20 Highland Ave, Metuchen, NJ 08840-1949
21555278        + Global Transportation Ins., P.O. Box 5220, Farmington, NM 87499-5220
21555279        + Good's Insurance, 352 E Main St, Ste 200, Leola, PA 17540-1961
21555280        + Goodman-Baker Insurance, 3534 E Sunshine Ste Ste H, Springfield, MO 65809-2815
21555281        + Grace Group, Inc., 17709 Cantrell Road, Little Rock, AR 72223-4684
           Case 18-58406-sms            Doc 232 Filed 03/07/21 Entered 03/08/21 01:01:11                                       Desc
                                      Imaged Certificate of Notice Page 6 of 12
District/off: 113E-9                                       User: avilesj                                                        Page 4 of 10
Date Rcvd: Mar 05, 2021                                    Form ID: pdf556                                                   Total Noticed: 387
21555282        + Great Lakes Insurance Assoc., 3205 Peach Street, Erie, PA 16508-2735
21952151        + Great Northern Insurance Company, /o Wendy M. Simkulak, Duane Morris LLP, 30 S. 17th Street, Philadelphia, PA 19103-4196
21555283        + HG Companies & Assurance LLC, 508 West Interstate 2, Pharr, TX 78577-6555
21555284          HNI Risk Services, 16085 West Cleveland Ave, New Berlin, WI 53151
21555285        + HNI Truck Group, 1621 Colonial Parkway, Inverness, IL 60067-4732
21555286        + HUB Internat'al Transportation, P.O. Box 1000, Colchester, VT 05446-1000
21555287        + Hadley & Lyden, Inc., P.O. Box 700, Winter Park, FL 32790-0700
21555288          Hancock & Associates, Inc, 7237 Oak Ridge HWY, Knoxville, TN 37931-2614
21555289        + Hanuschak Agency, P.O. Box 7727, Cumberland, RI 02864-0898
21555290        + Hartley Cylke Pacific Insurance, 2747 University Ave, San Diego, CA 92104-2811
21555291        + Hatch Agency, PO BOX 1861, Minnetoka, MN 55345-0861
21555292        + Hawk Agency Inc, 7131 Knoxville Ave, Peoria, IL 61614-2098
21555293        + Haymond Insurance Inc., 200 S. Main, Searcy, AR 72143-6847
21555294        + Hays of Utah Insurance Services, 170 South Main Street Suite 1000, Salt Lake City, UT 84101-1653
21555295        + Heil and Heil Insurance Agency LLC, 1250 E Diehl Rd Ste 104, Naperville, IL 60563-9338
21555296        + Heiser Agency, 133 S Main Street, Morton, IL 61550-2077
21555297        + Heritage Insurance, 920 Lily Creek Rd Suite 201, Louisville, KY 40243-2815
21555298        + Heritage Insurance Service, 920 Lily Creek Rd Suite 201, Louisville, KY 40243-2815
21555299        + Hibbs & Associates, 2362 Three Bars Dr, Snellville , GA 30078-2643
21555300        + Higginbotham, 308 W Parkwood Ave #104B, Friendswood , TX 77546-5478
21555301        + Hinson Building Corporation, 540 48th Street Court East, Bradenton , FL 34208-5508
21555302          Hire Right Solutions, P O Box 847891, Dallas, TX 75284-7891
21555303        + Holmes Murphy & Associates, 201 First Street SE, Suite 700, Cedar Rapids, IA 52401-1424
21555304        + Hub Coburn Insurance, PO BOX 1000, Colchester, VT 05446-1000
21555305        + Hub Flynn, 1643 24th Street West Suite 21, Billings, MT 59102-2677
21555306        + Hub International, PO BOX 17346, Salt Lake City, UT 84117-0346
21555307        + Hub International Texas, 12175 Network Blvd. Suite 100, San Antonio, TX 78249-3432
21555308        + Hub Kaufman, P.O. Box 17346, Salt Lake City, UT 84117-0346
21555309        + Hub Lenhardt Agency, 1643 24th Street W, Ste 211, Billings, MT 59102-2677
21555310        + Hubbard Insurance Agency, Inc, 4574 FM 1960 East, Humble, TX 77346-2418
21555311        + Hughston Insurance Agency, Inc., 46 Cove Circle, Brownsville, TX 78521-2661
21555312        + Hunt & Associates, Inc., 720 North Post Oak Suite 330, Houston, TX 77024-3841
21555313        + IBEX, PO Box 224528, Dallas, TX 75222-4528
22207717        + IMAN Carriers, Inc., 544 8th Ave NE, St. Joseph, MN 56374-8528
21555314        + INSPRO Insurance, P.O. Box 6847, Lincoln, NE 68506-0847
21555315        + IPFS, 30 Montgomery Street, Suite 501, Jersey City, NJ 07302-3821
21555316        + ISU Stetson-Beemer Insurance, PO BOX 7236, Reno, NV 89510-7236
21952159        + Illinois Union Insurance Company, c/o Wendy M. Simkulak, Duane Morris LLP, 30 S. 17th Street, Philadelphia, PA 19103-4196
21555317          Impact Finance Corp, P.O. Box 515439, Dallas, TX 75251-5439
21952154        + Indemnity Insurance Company of North America, c/o Wendy M. Simkulak, Duane Morris LLP, 30 S. 17th Street, Philadelphia, PA
                  19103-4196
21555318        + Insgroup Inc., 3131 W Alabama Ste 200, Houston, TX 77098-2030
21555319        + Insurance Brokers of Maryland-, PO Box 3767, Hagerstown, MD 21742-3767
21952167        + Insurance Company of North America, c/o Wendy M. Simkulak, Duane Morris LLP, 30 S. 17th Street, Philadelphia, PA 19103-4196
21555320        + Insurance Group Services, Inc., 3000 W. Cypress Creek Rd, Fort Lauderdale, FL 33309-1710
21555321        + Insurance Office of America, 2121 Harden Blvd., Lakeland, FL 33803-5918
21555322        + Insurance Office of America - MD, 100 West Road, Suite 300, Towson, MD 21204-2370
21555323        + Insurance Risks Managers of MO, 425 N New Ballas Rd Ste #175, St Louis, MO 63141-6853
21555324        + Insurance Service Associates, 1770 Indian Trail Rd Ste #130, Norcross, GA 30093-2600
21555325        + Insurance Service Group, P.O. Box 4000, Clinton, TN 37717-4000
21555327        + Insurepointe of Texas, Inc., 2909 Hillcroft Suite 600, Houston, TX 77057-5852
21555328        + Insurica Ins. Management Network, 1100 NE Loop 410 Ste 200, San Antonio, TX 78209-1569
21555330        + Interline Risk Services, Inc., 2100 Pooler Parkway, Pooler, GA 31322-4264
21555332          Interstate Insurance Agency, PO Box 568944, Orlando, FL 32856-8944
21555334        + Interstate Insurance Services Inc., 6101 N Armstrong St., Wichita, KS 67204-2023
21555333        + Interstate Insurance Services Inc., 2601 N Del Rosa Ave Suite 114, San Bernardino, CA 92404-4413
21555335       #+ Interstate Motor Carriers Agency, Inc, PO Box 4500, Freehold, NJ 07728-4500
21555337        + Interstate Trucking Alliance, 7414 Fossil Hill Dr, Arlington, TX 76002-4451
21555338        + Intervalley Insurance Services, 4221 N Fresno Street, Fresno, CA 93726-3130
21555339        + Island Financial Ins Assoc Inc, 2815 East Main Avenue, Puyallup, WA 98372-3167
21555340        + Italiano Insurance Services, PO Box 18425, Tampa, FL 33679-8425
21953210        + J. Ronald Jones, Jr., Esq., Nexsen Pruet, LLC, 205 King Street, Suite 400 (29401), PO Box 486, Charleston, SC 29402-0486
22535167        + J. Ronald Jones, Jr., Esquire, Nexsen Pruet, LLC, 205 King Street, Suite 400 (29401), PO Box 486, Charleston, SC 29402-0486
           Case 18-58406-sms             Doc 232 Filed 03/07/21 Entered 03/08/21 01:01:11                                           Desc
                                       Imaged Certificate of Notice Page 7 of 12
District/off: 113E-9                                         User: avilesj                                                           Page 5 of 10
Date Rcvd: Mar 05, 2021                                      Form ID: pdf556                                                      Total Noticed: 387
21555341        + J. Smith Lanier, P.O. Box 70, West Point, GA 31833-0070
21555343        + Jagdeep Singh Insurance Agency, 4185 W Figarden Dr #101, Fresno, CA 93722-6070
21555344        + James Brummett Insurance, PO Box 606, Oliver Springs, TN 37840-0606
21555345          James Miller Insurance Agency, 6333 E Mockingbird Lane, Suite 254A, Dallas, TX 75214-2343
21555346        + James Russell Wiley, 6201 Arnall Ct., Acworth, GA 30101-9506
21555347        + Jane R. Parker, 204 Kier Street, New Alexandria , PA 15670-3130
21555348       #+ Jeffers Insurance Agency, 100 NE Loop 410, Ste #1250, San Antonio, TX 78216-4722
21555349        + Jenna Crossley Sanford, 14635 Creek Club Dr, Alpharetta, GA 30004-4372
21555350          Jones Truck Insurance Agency, P.O. Box 236, Waco, TX 76703-0236
22092358        + Jones Truck Insurance Agency, Inc, 10100 Saddle Creek Rd, Waco, TX 76708-7290
21555351        + KHD LLC Insurance Services, 1259 Route 46 East Building One, Suite, Parsippany, NJ 07054-4913
21555352        + KMB Insurance Consultants, 1150 Johnson Drive, Naperville, IL 60540-8244
21555353        + Katy Insurance Agency, Inc., P O Box 597, Katy, TX 77492-0597
21555354        + Keisling Insurance, 8500 Highway 111 Ste 150, Byrdstown, TN 38549-1007
21555355        + Kenneth Seiber, 10010 Judy Road, Lyles, TN 37098-1702
21555356          Kentucky Attorney in Fact, 314 West Main Street, Frankfort, KY 40601-1808
21555357        + Keuler Insurance Agency Inc, 229 High St, Mineral Point, WI 53565-1209
21555358        + Keystone Truck Underwriters, LLC, 702 W. Pitt Street PO Box 640, Bedford, PA 15522-0640
21555359        + Kiely, Hines & Associates Insurance, 6100 Dutchmans Lane 10th Floor, Louisville, KY 40205-3284
21555360        + Kinloch Partners, Inc., 300 Executive Drive Ste 310, West Orange, NJ 07052-3323
21555361        + Kirby Soar Insurance Agency, 809 S. Evers Street, Plant City, FL 33563-5425
21555362       #+ Krist Insurance, 6600 Westown Pkwy., Suite 250, West Des Moines, IA 50266-7743
21555363        + Kunkel & Associates, 401 Data Court, Dubuque, IA 52003-8912
21555364        + L Transportation Writers, Inc., 405 Oakwood Road 2nd Floor, Huntington Station, NY 11746-7207
21555365        + LCIA INC, PO BOX 3043, Kearny, NJ 07032-0998
21555366        + LLC Insurance Agency, 4216 N Lincoln Ave, Chicago, IL 60618-2902
21555367        + Latino Truckers Insurance Serv, PO BOX 4267, Ontario, CA 91761-8967
21555369          Lenhardt Agency, Inc., Suite 211, Billings, MT 59102
21555370        + Lexington Insurance Company, 100 Summer Street, Boston, Boston, MA 02110-2137
21555371        + Liberty Insurance Serviesz, Inc, 3601 W. Devon Ave Suite 103, Chicago, IL 60659-1216
21555372        + Liberty Truck Insurance, 401 Daniel Payne Drive, Birmingham, AL 35214-6401
21555373        + Licona Insurance Group, 369 Shadow Mountain Drive, El Paso, TX 79912-4053
21555375        + Lipscomb & Pitts, 2670 Union Avenue, Memphis, TN 38112-4434
21555376          Lloyds of London/Tysers, 9th Floor Beaufort House, 15 St Botolph Street, London, England, EC3A 7EE
21555377        + Logistics Insurance Concepts, 1527 W. State Hwy 114 Ste 500-299, Grapevine, TX 76051-8646
21555378        + Lonesource, 114 MacKenan Drive Suite 300, Cary , NC 27511-7920
21951240        + Lorie A. Klein, c/o Fafinski Mark & Johnson, P.A., 775 Prairie Center Drive, Suite 400, Eden Prairie, MN 55344-7322
21555379        + Los Robles, 2930 E Inland Empire Blvd., St, Ontario, CA 91764-4802
21555380        + Love Insurance Agency, 373 Center Street, Suite A, Chardon, OH 44024-8952
21555381        + M&O California Insurance Services, Inc, 6055 E Washington Blvd Ste 1090, Los Angeles, CA 90040-2400
21555382       #+ MGA Insurers, Inc, 207 S. Villa Avenue, Villa Park, IL 60181-2634
22028925          MJ Insurance, PO Box 50435, Indianapolis, IN 46250-0418
21555383        + MJ Insurance, 4745 Haven Point BLVD, Indianapolis, IN 46280-2818
21555384        + MacKenzie Agency, 116 South Third Street, Saint Peter, MN 56082-2043
21555385        + Mailing Systems of Georgia, 1710 Cumberland Point Drive Suite 7, Marietta, GA 30067-9203
21555386        + Malone Insurance Services, 1137 Bordeau Court, Dunwoody , GA 30338-3204
21555387        + Maple Leaf Insurance Agency Inc, 6536 Kitsap Way, Bremerton, WA 98312-1744
21555388        + Marquee Insurance Group, 1000 Holcomb Woods Pkwy Building 300 -, Roswell, GA 30076-2587
21555389        + Marshall Insurance Agency, Inc, 1623 21st Ste Suite A, Springfield, OR 97477-3417
21555390        + Martin & Harrill, Inc., 221 W. Eleventh Street, Charlotte, NC 28202-1715
21555391        + Marvin Johnson, PO BOX 1849, Columbus, IN 47202-1849
21555392        + Mass Insurance Agency, 7300 F Street, Omaha, NE 68127-1812
21555393          MassMutual Financial Group, Policy Loans P O Box 75045, Charlotte , NC 28275-0045
21555394          Massachusetts Mutual Life Ins, Dept #2560, Los Angeles , CA 90084-2560
21555395        + Massey Insurance Services, 16000 Apple Valley Rd Ste C-2, Apple Valley, CA 92307-7815
21555396          Matrix Insurance Group, Suite 104, Aventura, FL 33180
21555397        + Maulding & Associates, P.O. Box 320549, Jackson, MS 39232-0549
21555398          Maverick Truck Insurance, 5840 West I20 Suite #201, Arlington, TX 76017
21555399        + McDonald Insurance, 90 Whitlock Place, Marietta, GA 30064-3164
21555400        + Menard, Gates, and Mathis, 6401 Poplar Ave Ste 250, Memphis, TN 38119-4846
21555401        + Meridian Insurance Group, 4555 Mansell Road Suite 250, Alpharetta, GA 30022-8279
21555402        + Mid South Insurance Agency Inc, P.O. Box 457, Corning, AR 72422-0457
21555403        + Millenium Insurance Services, 8301 Broadway Suite 405, San Antonio, TX 78209-2067
           Case 18-58406-sms             Doc 232 Filed 03/07/21 Entered 03/08/21 01:01:11                                           Desc
                                       Imaged Certificate of Notice Page 8 of 12
District/off: 113E-9                                          User: avilesj                                                          Page 6 of 10
Date Rcvd: Mar 05, 2021                                       Form ID: pdf556                                                     Total Noticed: 387
21555404            Milner, Inc., P.O. Box 923197, Norcross, GA 30010-3197
21555405            Mulligan Insurance Agency, Inc, 5114 Highway 33-34, Farmingdale, NJ 07727
21555406            Multi Printing Solutions, Inc., 8113 S. Lemont Rd, Darien , IL 60561-1755
21555408            National Online Registries, LLC, P O Box 419317, Kansas City , MO 64141-6317
21555409        +   New York Marine and General Insurance Company, c/o Gary Marsh, Dentons US, LLP, 303 Peachtree Street, NE, Suite 5300, Atlanta, GA
                    30308-3265
21555410        +   Nicky's Insurance Agency, Inc, 806 Del Oro Lane, Pharr, TX 78577-2200
21555411            North Country Insurance, 8800 SE Sunnyside Rd. 16621 N 91st St S, Scottsdale, AZ 85255
21555412        +   OVIA Insurance Services, 1809 Banks Road, Pompano Beach, FL 33063-7702
21555413        +   Orbis Insurance, 5800 NW 74th Ave, Miami, FL 33166-3740
21555414            PJC Insurance, P.O. Box 9750, Springfield, MO 65801-9750
21952169        +   Pacific Employers Insurance Company, c/o Wendy M. Simkulak, Duane Morris LLP, 30 S. 17th Street, Philadelphia, PA 19103-4196
21952174        +   Pacific Indemnity Company, c/o Wendy M. Simkulak, Duane Morris LLP, 30 S. 17th Street, Philadelphia, PA 19103-4196
21555415            Palomar Insurance, P.O. Box 11128, Montgomery, AL 36111-0128
21555416        +   Peoples Insurance Agency, PO BOX 119, Waverly , IA 50677-0119
21555417        +   Premium Assignment Corp, 3522 Thomasville Road, Suite 400, Tallahassee, FL 32309-3488
21555418        +   Prime Insurance Company, 8722 South Harrison St, Sandy, UT 84070-1420
21555419        +   ProSight Specialty, 12 Mount Kemble Ave, Suite 300C, Morristown, NJ 07960-5132
21555420        +   ProSight Specility Mgt. Co., and New York Marine a, c/o Gary Marsh, Denton US, LLP, 303 Peachtree Street, NE, Suite 5300, Atlanta,
                    GA 30308-3265
21816687        +   Professional Safety Consulting, Inc, PO Box 274, Kimberling City, MO 65686-0274
21555422        +   Propel Insurance, 2045 Cardinal Ave, Ste 300, Medford, OR 97504-9746
21850592        +   Prosight Specialty Management Company Inc. and New, c/o Gary W. Marsh, Esq., Dentons US LLP, 303 Peachtree St., NE, Suite 5300,
                    Atlanta, GA 30308-3265
21555423        +   RIS Insurance Services, 901 24th Street, Anacortes, WA 98221-2809
21555424        +   RJS Insurance Services, Inc., 27782 El Lazo, Laguna Niguel, CA 92677-3914
21555425        +   RRL Insurance Agecny, 35000 Kaiser Court Suite 300, Willoughby, OH 44094-3384
21555426        +   Regions Insurance, PO BOX 3198, Little Rock, AR 72203-3198
21555428        +   Rich Insruance Services Inc., c/o Rich Insurance, 105 South 3rd Street, Cabot AR 72023-2931
21555429            Risk Placement Services, 33719 Treasury Center, Chicago, IL 60694-3700
21759670        +   Risk Placement Services, Inc., 2400 Lakeview Parkway, Suite 675, Alpharetta, GA 30009-7902
21555430        +   Roberts Blvd, LLC, P.O. Box 360566, Birmingham, AL 35236-0566
21555431        +   Rodriguez Insurance Agency, 901 Waterfall Way, Suite 301, Richardson, TX 75080-6792
21555432        +   SC&F Specialty Underwriters, 160 Water Street, 16th Floor, New York, NY 10038-5032
21555433        +   SWZ Insurance, 295 E Renfro #211, Burleson, TX 76028-3953
21555434        +   Saver Insurance Agency, 1415 Molson Lake Dr, Leander, TX 78641-2183
21555435        +   Schoolar & Associates, P.O. Box 967, Jemison, AL 35085-0967
21555436        +   Sebrite Agency, Inc., 5421 Feltl Road Suite 140, Hopkins, MN 55343-3945
21555437            Securance Corporation Agency, P.O. Box 420390, Houston, TX 77242-0390
21750839        +   Seneca Crum Forster Insurance Company, c/o Soffer, Rech and Borg LLP, 26th Floor, 48 Wall Street, New York NY 10005-2900
21555438            South Carolina Department, Post Office Box 100105, Columbia, SC 29202-3105
21555439            Southern Insurance Specialist, PO BOX 2116, Ridgeland, MS 39158-2116
21555442        +   Stephens Insurance LLC, 140 Township Avenue Ste 202, Ridgeland, MS 39157-2094
21555443        +   Sterling Risk Advisors, 2500 Cumberland Pkwy Ste 400, Atlanta, GA 30339-3923
21555444        +   Stonemark, Inc., 8501 Wade Blvd., Ste. 620, Frisco, TX 75034-6268
21555445        +   Sunbelt Insurance Group, 114 Lee Pkwy Drive, Chattanooga, TN 37421-1736
21555446        +   Supportive Insurance Services, 1610 South Old Decker Road, Vincennes , IN 47591-6127
21555448        +   T.I.S. Ltd., PO Box 740, Weyauwega, WI 54983-0740
21555449        +   TC Insurance Services, 1050 Wigwam Pkwy, Suite 110, Henderson, NV 89074-8174
21555450        +   TRICOR Inc, 230 W Cherry Street, Lancaster, WI 53813-1629
21555462       ++   TRINITY INSURANCE SERVICES LLC, 623 W MAIN ST, CLARKSON KY 42726-7044 address filed with court:, Trinity Insurance
                    Services LLC, PO Box 439, Clarkson, KY 42726
21555451        +   TWI Agency Inc, 600 S Tyler St, Amarillo, TX 79101-2353
21585017            Texas Comptroller of Public Accounts, c/o Office of the Attorney General, Bankruptcy - Collections Division MC-008, PO Box 12548,
                    Austin TX 78711-2548
21555453            Texas Dept of Insurance, Attn: Co Licensing and Reg Off, DIV 5056, Austin , TX 78714-9104
21555454        +   Texas Truck, 2113 Greenbriar Dr, Southlake, TX 76092-8312
21555455        +   The Buckner Company, 6550 S. Millrock Drive Ste 300, Salt Lake City, UT 84121-2331
21951241        +   The Hays Group, Inc., Lorie E. Klein, Fafinski Mark & Johnson, P.A., 775 Prairie Center Drive, Suite 400, Eden Prairie, MN 55344-7322
21555456        +   The Hilb Group of Texas, LLC, 8720 Stony Point Parkway, Suite 125, Richmond, VA 23235-1990
21555457        +   The Wiley Group, Inc., 1255 Roberts Blvd., Suite 102, Kennesaw, GA 30144-7078
21670275        +   Thomas Reuters GRC Inc., c/o Sarah E. Doerr, Esq., Moss and Barnett, 150 5th St S, Suite 1200, Minneapolis MN 55402-4129
21555458            Thomson Reuters Inc, P O Box 417175, Boston , MA 02241-7175
21555461        +   Transport South Insurancy Agency, LLC, 1255 Roberts Blvd Ste 102, Kennesaw, GA 30144-7078
            Case 18-58406-sms                    Doc 232 Filed 03/07/21 Entered 03/08/21 01:01:11                                               Desc
                                               Imaged Certificate of Notice Page 9 of 12
District/off: 113E-9                                                  User: avilesj                                                              Page 7 of 10
Date Rcvd: Mar 05, 2021                                               Form ID: pdf556                                                         Total Noticed: 387
21555463                   Triumph Insurance, 3 Park Central, Suite 1700 12700 Park, Dallas, TX 75251
21555464                   Troutman Sanders LLP, P.O. Box 933652, Atlanta, GA 31193-3652
21555465               +   Truck Insurance Specialists, One Brickyard Drive, Bloomington, IL 61701-7513
21555466                   Truckers Insurance, 400 West Expressway, San Juan, TX 78589
21555467               +   Trucking Specialist LLC, 425 4th Street SC Suite 802 Box 39, Cedar Rapids, IA 52404
21555469               +   True North Companies, 500 1st St. SE, Cedar Rapids, IA 52401-2002
21555470               +   Turner & Hamrick, P.O. Box 985, Troy , AL 36081-0985
21952763                   Tyser&Co Ltd on behalf of certain underwriter, Simon Palmer, Interim Risk & Compliance Director,, 9th Floor Beaufort House, 15 St.
                           Botolph, London EC3A 7EE, UK
21555474               +   US Insurance Source, 22327 Gosling Road, Spring, TX 77389-4409
21951177               +   US Premium Finance, A Division of Ameris Bank, Simpson, Uchitel & Wilson LLP, P.O. Box 550105, Atlanta, GA 30355-2605
21555476               +   USA Specialty Insurance LLC, 5246 SW 8th St STE 102-A, Miami, FL 33134-2375
21555477               +   USI Southwest, 1340 W. Tunnel Blvd, Suite 110, Houma, LA 70360-2816
21555478               +   USI Transportation, 2021 Spring Road, Suite 100, Oak Brook, IL 60523-1852
21945494               +   Umana Trucking, LLC, 2518 Glen Meadows Dr, Mesquite, TX 75150-4992
21555480                   Vertafore/CIS Solutions, 27384 Network Place, Holtsville , NY 60673-1273
21952181               +   Vigilant Insurance Company, c/o Wendy M. Simkulak, Duane Morris LLP, 30 S. 17th Street, Philadelphia, PA 19103-4196
21555481               +   Volmert & Associates, 3023 South University Drive #208, Fort Worth, TX 76109-5608
21555482               +   WGI/Stonebriar, 16935 W Bernardo Dr Suite 100, San Diego, CA 92127-1635
21555483               +   WNC, LLC, 1205 Johnson Ferry Rd, St 136-318, Marietta GA 30068-5418
21555484                   West Virginia Ins Commisioner, PO Box 2153, Charleston , WV 25328-2153
21952183               +   Westchester Fire Insurance Company, c/o Wendy M. Simkulak, Duane Morris LLP, 30 S. 17th Street, Philadelphia, PA 19103-4196
21952186               +   Westchester Surplus Lines Insurance Company, c/o Wendy M. Simkulak, Duane Morris LLP, 30 S. 17th Street, Philadelphia, PA
                           19103-4196
21555485               +   White Wolf Insurance, 2406 S Jupiter Rd STE 4, Garland, TX 75041-6024
21555486               +   Willcomply, LLC, 3700 Park East Drive, Suite 250, Beachwood, OH 44122-4318
21555487               +   Windham Brannon, PC, 3630 Peachtree Road NE Suite 600, Atlanta, GA 30326-1550
21956325               +   gotoPremium Finance, Suite 400, 6200 Canoga Ave., Woodland Hill CA 91367-2459

TOTAL: 367

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                   Notice Type: Email Address                                   Date/Time                 Recipient Name and Address
cr                         Email/Text: wpeterson@triumphinsurance.com
                                                                                        Mar 05 2021 20:32:00      Triumph Insurance Group, Inc, 12700 Park Central
                                                                                                                  Dr, Suite 1700, Dallas, TX 75251-1517
21951176               + Email/Text: cwilson@simplawatlanta.com
                                                                                        Mar 05 2021 20:34:00      A. Christian Wilson, Esq., Simpson, Uchitel &
                                                                                                                  Wilson LLP, P.O. Box 550105, Atlanta, GA
                                                                                                                  30355-2605
21555189                   Email/Text: citjaxbankruptcy@cit.com
                                                                                        Mar 05 2021 20:33:00      CIT, 21146 Network Place, Chicago , IL
                                                                                                                  60673-1211
21555210                   Email/Text: documentfiling@lciinc.com
                                                                                        Mar 05 2021 20:32:00      Comcast, P O Box 530098, Atlanta, GA
                                                                                                                  30353-0098
21555239                   Email/Text: eric@don-rick.com
                                                                                        Mar 05 2021 20:32:00      Don-Rick Insurance Inc, 313 Oak Street, Baraboo,
                                                                                                                  WI 53913
21555261               + Email/Text: bankruptcy@fisherphillips.com
                                                                                        Mar 05 2021 20:32:00      Fisher & Phillips LLP, 1075 Peachtree Street, NE
                                                                                                                  Suite 3500, Atlanta, GA 30309-3900
21555262               + Email/Text: bankruptcyreceivership@wellsfargo.com
                                                                                        Mar 05 2021 20:35:00      Flat Iron Capital, 950 17th St Suite 1300, Denver,
                                                                                                                  CO 80202-2818
21555274                   Email/Text: brnotices@dor.ga.gov
                                                                                        Mar 05 2021 20:33:00      Georgia Department of Revenue, 1800 Century
                                                                                                                  Blvd., Suite 9100, Atlanta, GA 30345
21555276                   Email/Text: brnotices@dor.ga.gov
                                                                                        Mar 05 2021 20:33:00      Georgia Department of Revenue, P.O. Box
                                                                                                                  105499, Atlanta, GA 30348-5499
21569978               + Email/Text: sbse.cio.bnc.mail@irs.gov
                                                                                        Mar 05 2021 20:33:00      INTERNAL REVENUE SERVICE, P O BOX
                                                                                                                  7346, 2970 MARKET STREET,
                                                                                                                  PHILADELPHIA, PA. 19104-5002
21943189               + Email/Text: aleksandra.fish@AIG.com
                                                                                        Mar 05 2021 20:35:00      Illinois National Insurance Company, AIG
                                                                                                                  Property Casualty, Inc., Attn: Kevin J Larner, 80
            Case 18-58406-sms Doc 232 Filed 03/07/21                                       Entered 03/08/21 01:01:11                     Desc
                             Imaged Certificate of Notice                                  Page 10 of 12
District/off: 113E-9                                               User: avilesj                                                          Page 8 of 10
Date Rcvd: Mar 05, 2021                                            Form ID: pdf556                                                     Total Noticed: 387
                                                                                                            Pine Street, 13th Floor, New York, NY
                                                                                                            10005-1734
21946084              + Email/Text: aleksandra.fish@AIG.com
                                                                                   Mar 05 2021 20:35:00     Illinois National Insurance Company, 80 Pine
                                                                                                            Street,13th Floor, New York, NY 10005-1734
21555441                 Email/Text: BANKRUPTCY@DOR.MS.GOV
                                                                                   Mar 05 2021 20:34:00     State Tax Commission, P.O. Box 23050, Jackson,
                                                                                                            MS 39225-3050
21555447              + Email/Text: synovusbankruptcy@synovus.com
                                                                                   Mar 05 2021 20:35:00     Synovus Bank, PO Box 120, Columbus, GA
                                                                                                            31902-0120
21555440                 Email/Text: pacer@cpa.state.tx.us
                                                                                   Mar 05 2021 20:35:00     State Comptroller - Texas, PO Box 149348, Austin
                                                                                                            , TX 78714-9348
21555452                 Email/Text: pacer@cpa.state.tx.us
                                                                                   Mar 05 2021 20:35:00     Texas Comptroller of Public Accounts, Texas
                                                                                                            Surplus Lines Department, PO Box 13528, Austin,
                                                                                                            TX 78711-3528
21555883              + Email/Text: usagan.bk@usdoj.gov
                                                                                   Mar 05 2021 20:34:00     U. S. Attorney, 600 Richard B. Russell Bldg., 75
                                                                                                            Ted Turner Drive, SW, Atlanta GA 30303-3315
21555473                 Email/Text: bankruptcy@ups.com
                                                                                   Mar 05 2021 20:36:00     UPS, P.O. Box 7247-0244, Philadelphia, PA
                                                                                                            19170-0001
21555472                 Email/Text: jlippincott@uspremiumfinance.com
                                                                                   Mar 05 2021 20:32:00     U.S. Premium Finance, 280 Technology Parkway,
                                                                                                            Suite 200, Norcross, GA 30092
21555475                 Email/Text: jlippincott@uspremiumfinance.com
                                                                                   Mar 05 2021 20:32:00     US Premium Finance, 280 Technology Parkway,
                                                                                                            Norcross, GA 30092

TOTAL: 20


                                                    BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID        Bypass Reason Name and Address
cr                            Risk Placement Services, Inc.
cr              *+            AmeriComp Benefits, Inc., P.O. Box 4319, Columbus, GA 31914-0319
21574838        *+            INTERNAL REVENUE SERVICE, P O BOX 7346, 2970 MARKET STREET, PHILADELPHIA, PA. 19104-5002
21555331        *+            Internal Revenue Service, Central Insolvency Operations, PO Box 7346, Philadelphia, PA 19101-7346
21555148        ##+           1st Patriot Insurance Services, LLC, 2616 N. McColl Rd, McAllen, TX 78501-5502
21555158        ##+           Acadia Coffee Service, Inc., 1165 Allgood Road suite 17, Marietta, GA 30062-2256
21555205        ##            Cobb County Tax Commissioner, 700 South Cobb Drive, Marietta, GA 30060-3162
21555213        ##+           Commercial Insurance Associates, LLC, 103 Powell Court Suite 100, Brentwood, TN 37027-5050
21555326        ##+           Insurance of Mid Cities Agency, 1235 Cavender Dr #101, Hust, TX 76053-4445
21555329        ##+           Integrity Transportation Insurance Agency LLC, 14511 Falling Creek Dr., Houston, TX 77014-1279
21555336        ##+           Interstate Truckers Insurance, P.O. Box 8394, Boise, ID 83707-2394
21555342        ##+           JLP Insurance Services, LLC, 3719 Fry Rd. Suite C, Katy, TX 77449-6740
21555368        ##+           Leavitt Group, 6050 Tacoma Mall Blvd #300, Tacoma, WA 98409-6828
21555374        ##+           Lighthouse Insurance Group, 4808 Broadmoor SE, Grand Rapids, MI 49512-5306
21555407        ##+           NFP Property & Casualty, 1050 Wigwam Pkwy. #110, Henderson, NV 89074-8174
21555421        ##+           Professional Safety Consultants, 221 Victory Lane Suite 100, Lincoln, NE 68528-1482
21555427        ##+           Reliance Partners, 325 Market Street Suite 205, Chattanooga, TN 37402-1226
21555460        ##+           Transport Services Group, LLC, 3940 Werrington Drive, Cumming, GA 30040-1522
21555468        ##+           Truckline Insurance Grp, LLC / T.D. Hawks, 120 E. 9TH Street, Dubuque, IA 52001-7048
21555471        ##            U.S. E&O Brokers, 820 Gessner Road, Suite 1360, Houston, TX 77024-4461

TOTAL: 1 Undeliverable, 3 Duplicate, 16 Out of date forwarding address


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.
            Case 18-58406-sms Doc 232 Filed 03/07/21                                        Entered 03/08/21 01:01:11                      Desc
                             Imaged Certificate of Notice                                   Page 11 of 12
District/off: 113E-9                                               User: avilesj                                                           Page 9 of 10
Date Rcvd: Mar 05, 2021                                            Form ID: pdf556                                                      Total Noticed: 387

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Mar 07, 2021                                        Signature:            /s/Joseph Speetjens




                                CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on March 4, 2021 at the address(es) listed
below:
Name                             Email Address
A. Christian Wilson
                                 on behalf of Creditor US Premium Finance cwilson@simplawatlanta.com sscheu@simplawatlanta.com

Anna Mari Humnicky
                                 on behalf of Plaintiff American Underwriting Services LLC ahumnicky@smallherrin.com,
                                 klemons@smallherrin.com;notices@nextchapterbk.com;lcarlton@smallherrin.com

Anna Mari Humnicky
                                 on behalf of Debtor American Underwriting Services LLC ahumnicky@smallherrin.com,
                                 klemons@smallherrin.com;notices@nextchapterbk.com;lcarlton@smallherrin.com

Benjamin S. Klehr
                                 on behalf of Other Prof Kevin Van de Grift bklehr@smallherrin.com klemons@smallherrin.com

Benjamin S. Klehr
                                 on behalf of Plaintiff American Underwriting Services LLC bklehr@smallherrin.com, klemons@smallherrin.com

Benjamin S. Klehr
                                 on behalf of Debtor American Underwriting Services LLC bklehr@smallherrin.com, klemons@smallherrin.com

Brandon R Gossett
                                 on behalf of Creditor Brit Syndicates Limited brandon.gossett@clydeco.us liz.king@clydeco.us

Courtney Hull
                                 on behalf of Creditor Texas Comptroller of Public Accounts bk-chull@oag.texas.gov sherri.simpson@oag.texas.gov

Eric T. Johnson
                                 on behalf of Defendant Neil Wiley eric@etj-law.com

Gary W. Marsh
                                 on behalf of Creditor New York Marine and General Insurance Company pam.matthews@dentons.com

Gary W. Marsh
                                 on behalf of Defendant Prosight Specialty Management Company Inc. pam.matthews@dentons.com

Gary W. Marsh
                                 on behalf of Defendant New York Marine and General Insurance Company pam.matthews@dentons.com

Gary W. Marsh
                                 on behalf of Creditor Prosight Specialty Management Company Inc. pam.matthews@dentons.com

Gregory M. Taube
                                 on behalf of Creditor AIG Entities greg.taube@nelsonmullins.com
                                 ayo.uboh@nelsonmullins.com;pat.stanley@nelsonmullins.com

Gregory M. Taube
                                 on behalf of Creditor American International Group Inc. greg.taube@nelsonmullins.com,
                                 ayo.uboh@nelsonmullins.com;pat.stanley@nelsonmullins.com

Gus H. Small
                                 on behalf of Debtor American Underwriting Services LLC gsmall@smallherrin.com, klemons@smallherrin.com

Gus H. Small
                                 on behalf of Plaintiff American Underwriting Services LLC gsmall@smallherrin.com, klemons@smallherrin.com

Henry F. Sewell, Jr.
                                 on behalf of Plaintiff S. Gregory Hays Chapter 7 Trustee for the Estate of American Underwriting Services, LLC
                                 hsewell@sewellfirm.com, hsewell123@yahoo.com

Henry F. Sewell, Jr.
                                 on behalf of Trustee S. Gregory Hays hsewell@sewellfirm.com hsewell123@yahoo.com

IPFS Corporation
                                 lisa.chandler@ipfs.com
            Case 18-58406-sms Doc 232 Filed 03/07/21                                Entered 03/08/21 01:01:11                     Desc
                             Imaged Certificate of Notice                           Page 12 of 12
District/off: 113E-9                                        User: avilesj                                                         Page 10 of 10
Date Rcvd: Mar 05, 2021                                     Form ID: pdf556                                                     Total Noticed: 387
Jason A. Starks
                           on behalf of Creditor Texas Comptroller of Public Accounts bk-jstarks@oag.texas.gov sherri.simpson@oag.texas.gov

John T. Sparks, Sr.
                           on behalf of Creditor American Southern Insurance Company jsparks@austinsparks.com aharris@austinsparks.com

Kenneth Bradley Franklin
                           on behalf of Creditor ACE Property and Casualty Insurance Company kbfranklin@duanemorris.com

Kenneth Bradley Franklin
                           on behalf of Creditor Committee Illinois Union Insurance Company kbfranklin@duanemorris.com

Kenneth Bradley Franklin
                           on behalf of Creditor ACE American Insurance Company kbfranklin@duanemorris.com

Kenneth Bradley Franklin
                           on behalf of Creditor Westchester Fire Insurance Company kbfranklin@duanemorris.com

Leslie M. Pineyro
                           on behalf of Creditor Colonial Insurance Services LLC lpineyro@joneswalden.com,
                           jwdistribution@joneswalden.com;ljones@joneswalden.com;cmccord@joneswalden.com;arich@joneswalden.com;ewooden@jone
                           swalden.com

Lindsay P. S. Kolba
                           on behalf of U.S. Trustee Daniel M. McDermott lindsay.p.kolba@usdoj.gov

Lisa McVicker Wolgast
                           on behalf of Creditor American Southern Insurance Company lwolgast@mmmlaw.com twagner@mmmlaw.com

Matthew G. Moffett
                           on behalf of Creditor Lloyds of London/Tyser & Co. Ltd. mmoffett@grsmb.com jwasick@grsmb.com

S. Gregory Hays
                           ghays@haysconsulting.net saskue@haysconsulting.net;GA32@ecfcbis.com

Scott B. Riddle
                           on behalf of Creditor American Millennium Insurance Company Inc. scott@scottriddlelaw.com, admin@scottriddlelaw.com


TOTAL: 32
